Citation Nr: 1104468	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  05-28 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for the 
residuals of a right great toe fracture prior to September 29, 
2006, and to an evaluation in excess of 10 percent from November 
1, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 2001 to December 2004.

This matter came before the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of the above Department of 
Veterans Affairs (VA) Regional 
Office (RO).

The RO granted service connection in a rating decision of January 
2005 for residuals, fracture, right great toe, and assigned a 0 
percent disability rating effective from December 27, 2004 (the 
date of receipt of the original claim for compensation).  The 
Veteran filed her Notice of Disagreement in March 2005.

In an April 2007 rating decision, the RO granted the Veteran a 
temporary total (100 percent) evaluation, effective from 
September 29, 2006, based on the need for convalescence following 
outpatient surgery on the right great toe.  The previously 
assigned 0 percent evaluation resumed on November 1, 2006.

The Veteran testified before a Veterans Law Judge, who has 
retired, at a January 2008 Travel Board hearing at the RO; a 
transcript is of record.  When offered the opportunity for 
another hearing, the Veteran indicated in November 2010 that she 
did not wish to appear at another hearing.

In a July 2008 decision, the Board granted an increased 
evaluation of 10 percent for the residuals of great right toe 
fracture, and indicated that the award should be effective from 
May 17, 2006.  The Veteran subsequently appealed that decision to 
the United States Court of Appeals for Veterans Claims (Court). 

In an August 2008 rating decision, the RO, in effectuating the 
Board's decision, granted a 10 percent evaluation effective as of 
November 1, 2006.  It appears the RO did not observe the May 17, 
2006, effective date specified by the Board.

In a July 2010 Memorandum Decision, the Court vacated the Board's 
July 2008 decision, and remanded this case to the Board for 
readjudication.


FINDINGS OF FACT

The evidence is in approximate balance as to whether, for the 
entire rating period on appeal, the Veteran's residuals of a 
right great toe fracture have been characterized by pain with 
activity and a reduced range of motion.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, for the entire 
rating period from the grant of service connection, the criteria 
for an initial evaluation of 20 percent for the residuals of a 
right great toe fracture have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.7, 4.71a, 
Diagnostic Codes 5299-5283, 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 
23,353 (April 30, 2008).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (2009).  

In September 2004 and March 2009 VA sent the Veteran letters 
informing her of the types of evidence needed to substantiate her 
claim and its duty to assist her in substantiating her claim 
under the VCAA.  The letters informed the Veteran that VA would 
assist her in obtaining evidence necessary to support her claim, 
such as medical records, employment records, or records from 
other Federal agencies.  She was advised that it is her 
responsibility to provide or identify, and furnish authorization 
where necessary for the RO to obtain, any supportive evidence 
pertinent to her claim.  See 38 C.F.R. § 3.159(b)(1).  Although 
no longer required, the appellant was also asked to submit 
evidence and/or information in her possession to the RO.

The Board finds that the content of the letters provided to the 
Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the January 2005 rating decision, July 2005 
SOC, June 2006 SSOC, and May 2007 SSOC explained the basis for 
the RO's action, and the SOC and SSOCs provided her with 
additional 60-day periods to submit more evidence.  It appears 
that all obtainable evidence identified by the Veteran relative 
to her claim has been obtained and associated with the claims 
file, and that neither she nor her representative has identified 
any other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and argument 
in support of her claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability rating 
and effective date.  This requirement was fulfilled in March 2006 
and March 2009 letters that the RO sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising her as to the evidence needed, and in 
obtaining evidence pertinent to her claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 
C.F.R. Part 4 (2010).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned of the disability picture that more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the limitation 
of activity imposed by the disabling condition, and 38 C.F.R. § 
4.2, which requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and any 
changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999). 

Diagnostic Code 5283 provides ratings based on malunion or 
nonunion of tarsal or metatarsal bones.  Moderate malunion or 
nonunion of tarsal or metatarsal bones is rated 10 percent 
disabling; moderately severe malunion or nonunion of tarsal or 
metatarsal bones is rated 20 percent disabling; and severe 
malunion or nonunion of tarsal or metatarsal bones is rated 30 
percent disabling.  A Note to Diagnostic Code 5283 provides that 
malunion or non-union of tarsal or metatarsal bones with actual 
loss of use of the foot is rated 40 percent disabling.  38 C.F.R. 
§ 4.71a (2010). 

Diagnostic Code 5284 provides ratings for residuals of other foot 
injuries.  Moderate residuals of foot injuries are rated 10 
percent disabling; moderately severe residuals of foot injuries 
are rated 20 percent disabling; and severe residuals of foot 
injuries are rated 30 percent disabling.  A Note to Diagnostic 
Code 5284 provides that foot injuries with actual loss of use of 
the foot are to be rated 40 percent disabling.  38 C.F.R. § 
4.71a.

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  A claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result 
in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
However, when a veteran has separate and distinct manifestations 
attributable to the same injury, she should be compensated under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 
(1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The record shows that the Veteran fractured her right great toe 
in May 2003.  This resulted in a surgical cheilectomy with 
avulsion fracture excision in October 2003.  A second surgical 
procedure was required in May 2004 to correct a hallux valgus 
deformity.  

In October 2004 the Veteran underwent a general medicine VA 
examination at which it was noted that she had a well healed, 
hyperpigmented surgical scar measuring 5 cm by 0.5 cm on the 
dorsal aspect of the right first metatarsal and first 
metatarsophalangeal joint.  It was neither raised nor depressed, 
and there was no appreciable tissue loss or adherence to 
underlying structures.

The Veteran also had a VA examination for her joints in October 
2004.  She reported pain, weakness, stiffness, fatigue and lack 
of endurance in the great right toe.  Treatment included rest, 
NSAIDS and physical therapy.  The Veteran indicated that the 
treatment helped but did not resolve her symptoms.  Precipitating 
factors were physical activity and inclement weather and 
alleviating factors included rest and medication.  Decreased 
range of motion could be experienced as the conditions waxed and 
waned throughout the day.  The examiner wrote that he was 
unfamiliar with the Veteran and that estimation regarding the 
limitation would be conjecture.  No supportive or corrective 
device were used.  The Veteran reported that there had been 
improvement but not full resolution after surgical intervention.  
There had been no dislocation or recurrent subluxation.  The 
examiner noted that the Veteran's disorders, which also included 
bilateral retropatellar pain syndrome, a left ankle sprain, and 
tendinitis of the right shoulder, interfered with her ability to 
fully enjoy recreational activities.  They also potentially 
interfered with occupations requiring vigorous physical activity.  
Activities of daily living, including bathing, toileting, and 
eating, were not affected.  The Veteran did not use a prosthesis, 
crutch or brace.

On examination there was no hallux formation or bunion.  Range of 
motion at the first metatarsophalangeal joint was 0 to 20 degrees 
dorsiflexion out of a possible 50 degrees and 0 to 15 degrees 
plantar flexion out of a possible 30 degrees.  There was no pain 
on motion and the toe was non-tender.  Range of motion was 
decreased when resistance was applied, and fatigability was noted 
with repetitive use.  The examiner opined that range of motion 
could be additionally limited by pain, fatigue, weakness or lack 
of endurance following repetitive use or during flare-ups.  
Synergistic factors included pain, fatigue, and lack of endurance 
equal in contribution, and it was not possible to accurately 
express this in degrees of motion.  Posture and gait were normal 
and there was no ankylosis.  

X-rays from June 2004 showed status post right hallux valgus 
surgery with no radiographic evidence of complication.  December 
2003 X-rays showed arthritis involving the right first 
metatarsophalangeal joint.  October 2003 X-rays showed soft 
tissue swelling and subcutaneous emphysema overlying the first 
metatarsophalangeal joint.  The remainder of the bones, joints 
and soft tissues were unremarkable, and overlying casting 
material obscured fine bony detail.  The diagnosis was surgical 
residuals of the great right toe.

Private treatment notes from April 2005 indicate that the Veteran 
had post traumatic degenerative joint disease, first 
metatarsophalangeal joint, right foot, hallux limitus/rigitus, 
right foot, and pain in the right foot.  The Veteran expressed a 
desire to pursue conservative treatment options, such as arch 
supports.  She wrote in her VA Form 9, submitted in September 
2005, that her great right toe had very limited movement and 
motion and that while she was in the military two pins were 
inserted into it.  The Veteran walked with a limp, could not run 
normally, and could not bend or move the toe back and forth.  Her 
foot swelled due to the toe injury, which made it hard to walk.

October 2005 VA podiatry treatment notes indicate that the 
Veteran had very limited motion to the first metatarsophalangeal 
joint of the right foot, with pain on palpation.  There was mild 
edema and no erythema or ecchymosis.  X-rays revealed 
degenerative changes about the right first metatarsophalangeal 
joint, with lipping of the base of the proximal phalanx and a 
diminished joint space.  The podiatrist's assessment was hallux 
rigidus and the Veteran was referred for orthotics.  At November 
2005 treatment the Veteran indicated that when she got up four 
days earlier her right foot was painful and swollen, and she 
could hardly bear her weight. 

The Veteran had another VA examination in May 2006 at which she 
complained of  pain upon walking 10 minutes and standing for 15 
minutes.  She had discomfort in the right great toe from 
squatting and climbing down stairs, and she was unable to jump.  
On examination of the right foot and ankle, there was 20 of 20 
degrees dorsiflexion, 40 of 45 degrees plantar flexion, 30 of 30 
degrees inversion, and 20 of 20 degrees eversion.  There was no 
hallux valgus or tenderness on the metatarsophalangeal region.  
Flexion of the right great toe was 35 of 45 degrees and extension 
was 30 out of 70 degrees.  There was pain on motion, and motion 
was limited an additional 10 degrees due to pain, stiffness, and 
lack of endurance following repetitive use.  In addition, there 
was no edema, effusion, instability, weakness, redness, heat, or 
abnormal movement.  Gait was normal and there was pain and 
stiffness on prolonged standing and walking.  There was no 
evidence of abnormal weight bearing.  The examiner diagnosed the 
Veteran with moderate degenerative joint disease of the first 
metatarsophalangeal joint and post-surgical changes of the distal 
right first metatarsal.

At January 2006 VA treatment the Veteran reported that she had 
suffered a stress fracture in the second metatarsal since her 
last VA treatment.  It has been treated in an outside facility 
and had healed.  The Veteran had stopped using her orthotics 
because they caused pain in the arch area.  She continued to have 
pain in the right  great toe joint area.  Physical examination 
and X-rays were similar to what they had been at the October 2005 
treatment.

An August 2006 X-ray of the right foot from VA treatment showed 
mild osteoarthritic changes at the first metatarsophalangeal 
joint with no evidence of any fracture of dislocation.  The 
Veteran underwent a third surgical procedure on her right great 
toe during September 2006 for a cheilectomy with hemi-implant at 
the right first metatarsophalangeal joint.  An October 2006 X-ray 
showed changes of arthroplasty in the first metatarsophalangeal 
joint without evidence of loosening or infection about the 
prosthesis.  There was no significant interval change from 
September 2006 X-rays.  VA treatment notes from October 31, 2006 
indicate that the Veteran could return to regular activities.

The Veteran had a VA examination in January 2007 in relation to 
her claim for a temporary 100 percent evaluation for 
convalescence.  It was noted that there were flare-ups with 
continued walking for a few blocks, which caused throbbing pain 
in the right great toe.  The Veteran was self-sufficient in day-
to-day activities and did not miss work due to the great right 
toe.  There was no deformity, malunion, nonunion, loose motion, 
false joint, or ankylosis of the toe.  In addition, there was 
slight tenderness with palpation and gait was slightly guarded.  
Extension of the right great toe was 0 degrees, and the Veteran 
was unable to perform flexion of the right first 
metatarsophalangeal joint due to the surgical residuals.  The 
examiner diagnosed the Veteran with surgical residuals of 
cheilectomy with hemi-implant at the right first 
metatarsophalangeal joint with residuals.  The convalescence 
period had been discontinued by her physician. 

At the January 2008 Travel Board hearing, the Veteran testified 
that she had no range of motion in the toe and no flexibility.  
There was swelling and pain, and she was unable to walk more than 
a mile without stopping to rest.  Bumping into or kicking a piece 
of furniture increased the pain.  Furthermore, she indicated that 
the joint replacement surgery had not led to any significant 
improvement.

July 2008 VA treatment records indicate that Veteran complained 
of pain and swelling in the right foot.  The right first 
metatarsophalangeal joint was limited to approximately 5 degrees 
of dorsiflexion.  There was mild edema to the first interspace 
and pain with palpation.  X-rays showed lucency surrounding the 
stem of the implant with bony overgrowth of the implant itself.  
There were degenerative changes to the head of the first 
metatarsal.  August 2008 VA treatment notes indicate that the 
implant on the right first metatarsophalangeal joint was painful 
and that the more the Veteran walked, the more it hurt.  On 
examination her vascular status was intact and the range of 
motion in the metatarsophalangeal joint was about 10 degrees of 
dorsiflexion.  No crepitation was palpable and the bone was 
callous dorsally.  The podiatrist discussed a fusion procedure 
with the Veteran.

The Veteran wrote in March 2009 that she had continuous pain in 
the toe and was unable to walk without the joint causing pain.  
April 2009 X-rays of the right great toe from private treatment 
showed postsurgical changes of hemiarthroplasty within the first 
metatarsophalangeal joint.  There has been replacement along the 
base of the proximal phalanx of the digit.  No other bone or 
joint abnormality was seen and no fracture or dislocation was 
identified.

Upon review of the record, and with careful consideration of the 
doctrine of resolving reasonable doubt in favor of the Veteran, 
the Board finds that for the entire rating period on appeal her 
residuals of a right great toe fracture have most approximated 
the criteria for a 20 percent evaluation.  A 20 percent 
evaluation is awarded for a moderately severe malunion or 
nonunion of the tarsal or metatarsal bones under Diagnostic Code 
5283 or a moderately severe foot injury under Diagnostic Code 
5284.  See 38 C.F.R. § 4.71a.  The Board notes that the Veteran 
has consistently complained of pain, had decreased ranges of 
motion at the VA examinations in October 2004 and May 2006 and at 
VA treatment, and has indicated that she had difficulty walking.

The Board finds that the Veteran does not meet the criteria for a 
30 percent evaluation under Diagnostic Codes 5283 and 5284, which 
requires severe disability.  At the October 2004 VA examination 
it was noted that the Veteran's disabilities potentially 
interfered with occupations requiring vigorous physical activity.  
Activities of daily living, including bathing, toileting, and 
eating, were not affected, and the Veteran did not use a 
prosthesis, crutch, or brace.  The Veteran wrote in September 
2005 that her great right toe had very limited movement and 
motion.  She walked with a limp, could not run normally, and 
could not bend or move the toe back and forth.  Her foot swelled 
due to the toe injury, which made it hard to walk.  At November 
2005 treatment she reported that when she got up four days before 
her right foot was painful and swollen, and she could hardly bear 
her weight.  It appears from the record that this acute 
exacerbation resolved itself and that the Veteran's residuals of 
of a right great toe fracture were generally not of this level of 
severity.

At the May 2006 VA examination the Veteran indicated that she was 
able to walk for 10 minutes and stand for 15 minutes before 
having pain.  There was pain on motion, and range of motion, 
which was already limited, was limited an additional 10 degrees 
due to pain, stiffness, and lack of endurance following 
repetitive use.  In addition, there was no edema, effusion, 
instability, weakness, redness, heat, or abnormal movement.  Gait 
was normal and there was pain and stiffness on prolonged standing 
and walking.  There was no evidence of abnormal weight bearing.  
The Board finds this symptomatology to be more consistent with 
the limitations contemplated by moderate severe than severe 
symptomatology.  The Veteran complained of pain and lack of range 
of motion at the January 2008 hearing.  August 2008 VA treatment 
notes indicate that the implant on the right first 
metatarsophalangeal joint was painful and that the more she 
walked the more it hurt.  The Veteran wrote in March 2009 that 
she had continuous pain in the toe and was unable to walk without 
the joint causing pain.  The Board acknowledges the Veteran's 
credible complaints of pain and takes notice of the decreased 
ranges of motion from VA examinations and treatment.  In finding 
that she is not entitled to a 30 percent evaluation for severe 
symptomatology, it is noted that she is ambulatory, her gait has 
generally been normal, she does not require the use of a cane or 
other assistive device, she is able to perform her daily 
activities.

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, 8 
Vet. App. 202 (1995), we are required to consider the Veteran's 
pain, swelling, weakness, and excess fatigability when 
determining the appropriate disability evaluation for a 
disability using the limitation-of-motion diagnostic codes, as 
noted by the Court in its Memorandum Decision.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston, 10 Vet. App. at 85.  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), the 
Board is not required to assign a separate rating for pain alone.  
Considering the DeLuca criteria, the Board recognizes the 
limitations that the Veteran has as a result of her service-
connected residuals of a right great toe fracture, but the 
current disability evaluations contemplate these limitations.  
Therefore, an evaluation in excess of 20 percent is not 
justified.

Given the Veteran's complaints associated with employment, the 
Board has also considered whether this case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See 
Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects 
that the Veteran has not required frequent hospitalization for 
the disability, and that the manifestations of the disability are 
not in excess of those contemplated by the assigned rating.  
Further, although the Veteran experiences occupational 
impairment, there is no indication in the record that the average 
industrial impairment from the disability would be in excess of 
that contemplated by the assigned ratings.  In the present case, 
the record indicates that the Veteran has been able to continue 
working.  The Court has held that, "if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Therefore, the Board has concluded that 
referral of this case for extra-schedular consideration is not in 
order.

Finally, in light of the holding in Fenderson, supra, the Board 
has considered whether the Veteran is entitled to a "staged" 
rating for her service-connected residuals of a right great toe 
fracture, as the Court has indicated can be done in this type of 
case.  Based upon the record, we find that at no time during the 
claims period has the disability on appeal been more disabling 
than as currently rated under the present decision of the Board. 
	

ORDER

Entitlement to an initial evaluation of 20 percent for residuals 
of a right great toe fracture is granted for the entire rating 
period, subject to the laws and regulations governing the award 
of monetary benefits.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


